Chief Justice Robertson
delivered the Opinion of the Court.
As there was a joint demurrer to the three several pleas to the landlords avowry of distress for rent, the demurrer was properly overruled, if either of those pleas be good.
1. The first and third pleas are substantially the same: that is, that when the distress was made, the term having expired, the relation of landlord and tenant had ceased, the landlord was in possession^ and the distrained goods were not on the demised premises.
2. There is nothing in any or all of these facts, as pleaded, which can avoid the avowry. At common law the landlord could not distrain after the expiration of the term, nor at any other place than on the demised premises, nor after the tenant had left those premises.
3. The Virginia Statute of 1748, still viewing distress for rent as a real and local remedy arising from privity of estate—in providing for distress, after the end of the term, still required that it should be made whilst the tenant was in possession. But since the enactment of the Kentucky Statute of 1811, the right to distrain for rent is not limited by the tenant’s possession: no reason remains for such a restriction, which might be altogether subversive of the end and policy of this remedial statute, the first section of which authorizes distress in any county *116to which -the tenant shall have removed himself and property, and a fortiori must be construed as intending a distress any where in the county of the demised premises after the tenant’s removal of himself and effects from those premises.
To avoid the avowry of distress for rent, a plea strictly denying any, rent in arrear, is necessary; to say that the tenant was not indebted the rents in the avowry mentioned, without denying that any was clue, is not good.
The second plea is, not that there was no rent in arear, but merely that the tenant was “not indebted the rents in the avowry mentioned, in manner and form as avowed”— such a general plea is not an appropriate defence to such an avowry for rent. It does not necessarily import that no rent was due when the distress was made; and to a.void the distress, a strict plea, denying any rent in arrear, is necessary. The avowry being a special justification of an apparent trespass, cannot be met and avoided by a general plea, which, though sufficiently responsive to the general averment of indebtedness in an action of debt, ought not to be deemed sufficient to show tha ta distress, specially averred, was tortious, when, consistently with the form and literal effect of the plea, as responding to a special avowry, some rent, though not of the amount avowed, may have been in arrear, and therefore might have justified the distress as made. The effect of the plea, as pleaded, is only that the whole amount of rent, as avowed, was not due—it is not that no rent was due.
We are, therefore, of the opinion, that neither of the pleas in this case was good in demurrer.
And consequently, the judgment is reversed and the cause remanded, with instructions to sustain the demurrer to all three of the pleas.